
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.52


Amendment No. 1


        This AMENDMENT No. 1 (the "Amendment") is entered into as of the 21 day
of December, 2004 ("the Effective Date") by and among EYETECH
PHARMACEUTICALS, INC., a Delaware Corporation having its principal place of
business at 3 Times Square, 12th Floor, New York, NY 10036 ("EYETECH") and ISIS
PHARMACEUTICALS, INC., a Delaware Corporation having its principal place of
business at 2292 Faraday Ave., Carlsbad CA ("ISIS") to amend the License
Agreement effective as of December 31, 2001 ("the Agreement"), by and among
EYETECH and ISIS. Capitalized terms used and not otherwise defined herein shall
have the meanings given them in the Agreement.

        WHEREAS, ISIS wishes to induce Eyetech to agree to provide a Consent of
Assignment by agreeing to amend the Agreement to amend the definition of Net
Sales and timing of milestone payments set forth therein.

        Now, therefore in consideration of the foregoing and the covenants and
promises contained in this Amendment, the Parties hereby amend the Agreement as
follows:

        1.     The preamble of Section 3.1.2 is hereby amended as follows:

        3.1.2    Milestones.    EYETECH will pay the following milestones to
ISIS within 30 days after achieving such milestones:

        2.     The definition for Net Sales set forth in Exhibit A is hereby
replaced with the following definition:

        "Net Sales"    means the gross amounts billed or invoiced by Eyetech,
its affiliates and sublicensees for EYE001 worldwide, less the following
deductions:

        (a)   trade, quantity and cash discounts allowed, but expressly
excluding discounts or allowances offered as part of a package of products that
includes EYE001 sold by Eyetech, its affiliates or sublicensees;

        (b)   refunds, chargebacks and any other allowances which effectively
reduce the net selling price;

        (c)   actual product returns, credits and allowances allowed to
customers, and actual bad debts;

        (d)   rebates actually paid or credited to any governmental agency (or
branch thereof) or to any third party payor, administrator or contractee;

        (e)   discounts mandated by, or granted to meet the requirements of,
applicable state, provincial or federal law, wholesaler, including required
chargebacks and retroactive price reductions;

        (f)    transportation, freight, postage charges and other charges, such
as insurance, relating thereto, in each case included as a specific line item on
an invoice to such third parties; and

        (g)   taxes, excises or other governmental charges upon or measured by
the production, sale, transportation, delivery or use of goods, in each case
included as a specific line item on an invoice to such third parties.

        If any such sales to third parties are made in transactions that are not
at arm's length between the buyer and the seller, then the gross amount to be
included in the calculation of Net Sales shall be the amount that would have
been invoiced had the transaction been conducted at arm's length. Such amount
that would have been invoiced shall be determined, wherever possible, by
reference to the average selling price of EYE001 in arm's-length transactions in
the relevant country.

1

--------------------------------------------------------------------------------



        If Eyetech, its affiliate or sublicensee sells EYE001 in unfinished form
to a third party for resale, then the gross amount to be included in the
calculation of Net Sales arising from such sale shall be the amount invoiced by
the third party upon resale, in lieu of the amounts invoiced by Eyetech, its
affiliates or sublicensee when selling EYE001 in unfinished form. Otherwise,
where Eyetech, its affiliate or sublicensee sells EYE001 in finished form to a
third party that does not require a sublicense under the Eyetech Patent Rights
for further resale (each such third party hereinafter a "Distributor"), the
amount to be included in the calculation of Net Sales shall be the price
invoiced from Eyetech or its affiliate or sublicensee to the third party, not
the amount invoiced by the third party upon resale.

        If, in addition to or in lieu of a transfer price paid for quantities of
EYE001 supplied, any Distributor provides consideration to Eyetech, its
affiliate or sublicensee in connection with any EYE001 or the Distributor's
rights or relationship with Eyetech, its affiliate or sublicensee in relation
thereto, then such consideration shall be included in the calculation of Net
Sales in the Quarter in which it becomes due to Eyetech or its affiliate or
sublicensee (as applicable). Notwithstanding the foregoing, amounts received by
Eyetech, or its affiliates or sublicensees, for the sale of EYE001 among Eyetech
and its affiliates or sublicensees for resale shall not be included in the
computation of Net Sales hereunder.

        With the exception of clinical trials, including Phase IV trials, and
the use of reasonable samples, EyeTech, its affiliates or sublicensees will be
treated as having sold EYE001 for an amount equal to the fair market value of
EYE001 if: (a) EYE001 is used by EyeTech, its affiliates or sublicensees without
charge or provision of invoice, or (b) EYE001 is provided to a third party by
EyeTech, its affiliates or sublicensees without charge or provision of invoice
and used by such third party.

        Net Sales shall be determined from books and records maintained in
accordance with GAAP, consistently applied throughout the organization and
across all products of the entity whose sales of EYE001 are giving rise to Net
Sales.

        3.     Except as specified above, all other terms and provisions of the
Agreement shall remain in full force and effect.

        4.     This Amendment shall be construed and the rights of the parties
determined in accordance with the laws of the law of the state of Delaware
without giving effect to its conflict of laws rules.

        5.     This Amendment may be executed in counterparts, each of which
shall constitute an original but both of which shall together constitute one and
the same instrument.

* * * *

        IN WITNESS WHEREOF, the parties have duly executed this Amendment as of
the Effective Date.

EYETECH PHARMACEUTICALS, INC.   ISIS PHARMACEUTICALS, INC.
By:
/s/  GLENN SBLENDORIO      

--------------------------------------------------------------------------------

Name: Glenn Sblendorio
Title: Chief Financial Officer
 
By:
/s/  B. LYNNE PARSHALL      

--------------------------------------------------------------------------------

Name: B. Lynne Parshall
Title: EVP & CFO

2

--------------------------------------------------------------------------------





QuickLinks


Amendment No. 1
